DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the RCE dated 22 June 2021, the following has occurred: Claims 1, 8, 15, were amended. 
Claims 1-5, 8-12, 15-19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 02 Sept 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications 16/059,974 and 16/059,986 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Reasons for Allowance
Claims 1-5, 8-12, 15-19 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s claims are directed toward a particular manner of obtaining patient encounter information using at least two automated clinical documentation (ACD) client devices, in which one device obtains audio encounter information and the other device obtains machine vision information, utilizes a virtual assistant in a check-in or check-out area of a physical monitored space to audibly prompt a patient to provide encounter information, processes the encounter information to generate an encounter transcript, determines if the information is indicative of one or more medical conditions, initiates a medical inquiry concerning the potential medical situation by providing a notification to a medical professional, and processes at least a portion of the encounter transcript to populate a portion of a medical record associated with a patient by mapping a portion of the transcript, including the machine vision and audio encounter information, to one or more fields of the medical record. 
Regarding 101, the claims are understood to amount to a specific computerized method utilizing multiple ACD devices to collect and process machine vision and audio patient encounter information to generate a transcript, to initiate an inquiry to a medical professional concerning the one or more medical conditions, and to populate at least a portion of a medical record using the machine vision and audio encounter information by mapping it to a portion of the medical record, which cannot reasonably be considered an abstract idea consistent with USPTO guidance.  
Regarding 103, the closest prior art is understood to be the art of record.  As shown in the art of record, collecting patient encounter information audibly and via machine vision system to identify a medical condition and provide a results set to a user is known, as is using a virtual assistant to collect patient encounter information at check-in.  US Publication 20130238329A1 teaches beamforming to focus channels of audio data on individual speakers in a clinical . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626